Hooeíer, C. J.
I concur in the result reached by my Brother Grant for the reason that the charge of the court left to the jury the opportunity to increase the compensation of the plaintiff upon the ground that it was the general custom of abstractors to base their charges for copies upon transfers, when no such custom was proved, even if it would have been admissible had it been proved. It was sufficient to allow the plaintiff to recover reasonable compensation for his services in regard to the printing, and the reasonable value of his certificates appended to the 400 printed copies of the abstract.
The defendant might have had these copies printed without asking plaintiff to see to it; but the judge properly refused to instruct the jury that such certificates were worth no more than the value of the time consumed in the physical labor of signing plaintiff’s name. The certificate that those copies were correct abstracts (or correct copies of an abstract, which would amount to the same thing) involved something more than the mere signing of a name. It carried with it certain evidence of value to the defendant, or any other person who should have occasion to use a copy of the abstract. It was proper for the defendant’s counsel to cross-examine regarding the amount and value of time consumed, as that was an element of value. I doubt if the case should be reversed on the ground of the rulings in relation to the latter subject, in view of what occurred upon the trial.
Judgment reversed.
Moore, J., concurred with Hooker, O. J.
*111Carpenter, J.
I agree that the judgment should be reversed because the court erred in not permitting defendant to show the value of the time required to make the certificates, and because the evidence did not establish a custom. I agree with my Brother Grant that the measure of recovery for the certificates made by plaintiff is the reasonable value of plaintiff’s, services, and not the value of the certificates to defendant. I cannot, however, agree, with him that the value of those services is to be measured by what an ordinary clerk could demand for similar services. I think plaintiff’s services were in fact more valuable than as if performed by an ordinary clerk; and this fact, together with the inferences that may properly be drawn from the circumstances under which the services were rendered, entitled plaintiff, in my judgment, to receive what Ms services are worth. Plaintiff was not bound, in my judgment, to take less for the time spent in reading proof and making these certificates than his time was worth in his ordinary occupation.